.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
Status of Claims
1.    Applicants’ amendment/argument dated January 7th, 2021 responding to the Office Action November 10th, 2020 provided in the rejection of claims 1-20.
2.    Claims 1, 14, 15 and 17 are amended.  Claims 21-22 are new.  Claims 2, 16 and 18-20 are canceled.
3.	Claims 1, 3-15, 17 and 21-22 are pending in the application, of which claims 1, 14, 15 and 17 are in independent form and these claim fully considered by the examiner.   Claim 6 is objected to.

Response to Amendments/Arguments
4.    (A). Regarding claim objections:  Claim objections are withdrawn in view of applicants’ amendments.
(B)  Regarding 112 rejection:  112 rejection is withdrawn in view of applicants’ amendments.
(C)  Regarding 101 rejection:  101 rejection is withdraw in view of applicants’ amendments.


5.	Answers to Applicants’ Arguments:
Rejection based on 35 U.S.C 103
Applicants’ arguments have been fully considered but they are not persuasive respectively.
a.	Argument:
Applicants submits that Jager does not teach or suggest the claimed elements “wherein the input data comprises values of setting variables related to settings of the device under test and values of input variables comprising further information”…-- Remarks, page 10.
Answer:  Examiner respectfully disagrees because:
 Jager discloses the system automation engine uses the input parameters along with a set of test sequences, to test a system under test – See Abstract and paragraphs [0004, 0009, and 0024] and Figs. 1 and 2.  Examiner respectfully notes that the input data (input parameters) comprises value (value of each input parameter – See paragraph [0024]) of setting variables related to setting of the device under test (The system automation engine uses the baseline input parameters as inputs to a plurality of test sequences.  The test sequences are a set of tests which test particular characteristics of the system under test – See paragraph [0009]) and value of input variables comprising further information (value of input variable comprising data – 

b.	Argument:
Schwarz does not teach or suggest “determine a select combination of setting variables of a plurality of candidate combinations of setting variables of the device under test for testing one or more combinations of the input variable” and “acquire a selected setting of the device under test of a plurality of candidate settings for testing the one or more combinations of the input variables.” – Remarks, page 10.
Answer:  Examiner respectfully disagrees because:
Schwarz discloses frequency selection – See page 15. a combination of a tuned spectrum analyzer and an FFT analyzer –See page 23, test signals with a defined parameter configuration – See pages 36- 38…combination frequencies – See page 44.  Combination Frequency input from min to max and select high first intermediate frequency is used – See page 16.  Therefore, Schwarz disclose determine a select combination of setting variables of a plurality of candidate combinations of setting variables (determine a select combination of setting frequencies of plurality of candidate combination of setting frequencies such that determine frequencies, lower frequencies, large input-frequency range to select the frequency range.  – See page 15-17) of the device under test for testing (testing of RF chips and other semiconductor chip – See page 36) one or more combinations of the input variable (one or more combination of input frequencies (pages 36-38) and acquire a selected setting of the device under test of a plurality of candidate settings for testing the one or more combinations of the input variables (input signal into the device under test (DUT) and then measure the output signal. In the process, the test proceeds incrementally through the entire frequency range of interest…setting frequency – See pages 63-65).

c.	Argument: Applicants respectfully submit that Schwarz’s disclosure re quantizing an amplitude does not teach or suggest the claimed elements “perform a quantization of at least one input variable or at least one setting variable of the input data to form a discrete representation of the input data.”
Answer:  Examiner respectfully disagrees because:	Schwarz discloses input signal (A, fin) or (Amplitudes, frequencies input) – See pages19 -21 and Fig. 14.
Therefore Schawarz discloses perform a quantization of at least one input variable (Fig. 14, perform a quantization at least input frequency) or at least one setting variable of the input data to form a discrete representation of the input data (the input signal = (Amplitudes, frequencies input) – See Fig. 14).

d.	Argument:  Schwarz’s disclosure regarding a Pascal’s triangle for forming combination frequencies does not teach or suggest the claimed elements “filtering a data set to acquire a selected setting of a device under test for current input variables using a selection vector.”… Schwarz do not teach or suggest the claimed elements “wherein the selection vector represents a relation between an index of input variables 
Answer:  Schwarz disclose a lowpass input signal fin,max, index of the discrete frequency bins, index of the samples – See page 10…frequency selection – See pages 15-19. There are many other possible classifications based on various characteristics – e.g. according to frequency range – See page 35.  
Therefore, Shwarz discloses filtering a data set to acquire a selected setting of a device under test for current input variables using a selection vector (frequency selection (page 15) classification based on various characteristics e.g. according to frequency range (page 35), vector signal with multiple input…specify test signals with a defined parameter configuration (pages 35-37) and wherein the selection vector represents a relation between an index of input variables (frequency selection, frequency of input signal (fin, min) or (fin,max) – See pages 15-16) and an index of a combination of setting variables and indicates the selected setting of the device under test (an index of combination (fLO,min), (fim,min), (fLO,max), (fim,max) – See pages 15-19).

Examiner Notes
6.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 3-4, 9-10, 12-13, 15, 17 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jager (US Pub. No. 2005/0154559) in view of Rohde & Schwarz (Measuring with Modern Spectrum Analyzers, 2013 – herein after Schwarz).

Regarding claim 1. 
Jager discloses 
A test apparatus for performing a test on a device under test (test sequences 150 and system under test 160 – See Fig. 1), the test apparatus comprising: 
a memory and a processor coupled to the memory (Computer system 601 includes processor 600 which is coupled to host bus 602.  A level two (L2) cache memory 604 is also coupled to host bus 602.  Host-to-PCI bridge 606 is coupled to main memory 608, includes cache memory and main memory control functions, and provides 
a data storage unit (data store – See Fig. 1, 125) and to store output data of the device under test (The system automation engine receives output variables from the system under test based upon the test—See paragraph [0030]), wherein the output data is acquired from the device under test as a response of the device under test to the input data (A typical system automation engine establishes environmental conditions, such as particular load environments, and tests the system under test using a set of input parameters.  While testing, the system automation engine collects a set of data (i.e. output variables) from the system under test– See paragraph [0004]), wherein the input data comprises values of setting variables related to settings of the device under test (A typical system automation engine establishes environmental conditions, such as particular load environments, and tests the system under test using a set of input parameters – See paragraph [0004] and Fig. 2, input parameters comprises values of setting variables) and values of input variables comprising further information (A typical system automation engine establishes environmental conditions, such as particular load environments, and tests the system under test using a set of input parameters – See paragraph [0004]), wherein each set of input data represents one test case (System automation engine 140 uses the baseline input parameters as inputs to test sequences 150 – See paragraph [0024] and Fig. 1, blocks 130 and 150); and 
a data processor coupled to the data storage unit and (processor 600 – See Fig. 6) configured to: 
process data stored in the data storage unit (retrieve baseline parameter values from data store – See Fig. 5, blocks 125 and 505), 
wherein the memory comprises the data storage unit and wherein the processor comprises the data processor (Figs.1 and 3- 6).
Jager discloses increment selected parameter and decrement selected parameter – See Fig. 5).
Jager does not disclose
determine a select combination of setting variables of a plurality of candidate combinations of setting variables of the device under test for testing one or more combinations of the input variables; and acquire a selected setting of the device under test of a plurality of candidate settings for testing the one or more combinations of the input variables;
perform a quantization of at least one input variable or at least one setting variable of the input data to form a discrete representation of the input data; and 
process the discrete representation of the input data to determine the selected setting of the device under test for testing the one or more combinations of the input variables, 
Schwarz discloses 
determine a select combination of setting variables of a plurality of candidate combinations of setting variables (determine a select combination of setting frequencies of plurality of candidate combination of setting frequencies such that determine frequencies, lower frequencies, large input-frequency range to select the frequency range.  – See page 15-17) of the device under test for testing (testing of one or more combinations of the input variables (one or more combination of input frequencies (pages 36-38); and acquire a selected setting of the device under test of a plurality of candidate settings for testing the one or more combinations of the input variables (input signal into the device under test (DUT) and then measure the output signal. In the process, the test proceeds incrementally through the entire frequency range of interest…setting frequency – See pages 63-65);
perform a quantization of at least one input variable (Fig. 14, perform a quantization at least input frequency) or at least one setting variable of the input data to form a discrete representation of the input data (the input signal = (Amplitudes, frequencies input) – See Fig. 14); and 
process the discrete representation of the input data to determine the selected setting of the device under test for testing the one or more combinations of the input variables (selection of the samples to be displayed based on the detector that has been choosen – See Fig. 27).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Schwarz’s teaching into Jager’s invention because incorporating Schwarz’s teaching would enhance Jager to enable to determine the highest order of the combination frequencies as suggested by Schwarz (page 44).
                                                                                                                                                      
Regarding claim 3, the test apparatus according to Claim 1, 
Jager discloses
wherein the data processor is further configured to determine the selected  setting of the device under test based on a selection target (FIG. 1 is a diagram showing an automation control engine optimizing input parameters for a system automation engine in order to meet particular performance goals – See paragraph [0022]), and further wherein values of the output variables form the output data (Automation control engine 110 acts as a front end to system automation engine 140 and is responsible for adjusting input parameters (e.g. input parameters 130) such that system under test 160's output variables (e.g. output variables 170) meet particular performance goals – See paragraph [0023]).
Jager does not discloses
wherein the selection target is a function of output variables
Schwarz discloses
wherein the selection target is a function of output variables (detector functions – See page 26).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Schwarz’s teaching into Jager’s invention because incorporating Schwarz’s teaching would enhance Jager to enable to detect function as suggested by Schwarz (page 26).

Regarding claim 4, the test apparatus according to Claim 3, 
Jager discloses
wherein the data processor is further configured to generate a standardized selection target based on the selection target (input parameters 215 wherein a small value of the standardized selection target is associated with a setting of the device under test (such as a minimum and maximum, for each input parameter.  Text boxes 220, 230, 240, and 250 include baseline input parameter values for a buffer size, a queue size, a background CPU utilization, and a task priority, respectively – See paragraph [0028]) wherein the data processor is configured to determine the selected setting of the device under test based on the standardized selection target (Input parameters 215 include a list of input parameters as well as a baseline value and adjustment value for each input parameter --See paragraph [0028]).
	
Regarding claim 9, the test apparatus according to Claim 1, 
Schwarz discloses 
wherein the data processor is further configured to;  ADV170303 Continuation to PCT/EP2017/055371 ATSS-0585-02N01 USPage 7Examiner: TBD 
Group Art Unit: TBDassign a result of a selection target for each test case to a respective combination of input variables of each possible combination of input variables  and to a respective combination of setting variables of each possible combination of setting variables (Most spectrum analyzers have min. peak, max. peak, auto peak, and sample detectors – See page 26); and 
responsive to a determination that, multiple results of test cases are assigned to a same combination of input variables and the a same combination of output variables (The level of the displayed signal is, therefore, independent of the selected detector, because all samples have the same level, and the values (RMS, AV) 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Schwarz’s teaching into Jager’s invention because incorporating Schwarz’s teaching would enhance Jager to enable to display the levels results as suggested by Rahoda (page 19).

Regarding claim 10, the test apparatus according to Claim 9, 
Schwarz discloses
wherein the data processor is further configured to calculate the single value representing the multiple results of the selection target using one of: a minimum value of the multiple results of the optimization target (The IF resolution bandwidth (3 dB bandwidth) corresponds to the minimum required difference in frequency that two signals of the same level must exhibit so that they can be distinguished in the display by a dip of about 3 dB – See page 21), a maximum value of the multiple results of the optimization target, and an average value of the multiple results of the selection target.  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Schwarz’s teaching into Jager’s invention because incorporating Schwarz’s teaching would enhance Jager to enable to display the levels results as suggested by Schwarz (page 19).

Regarding claim 12, the test apparatus according to Claim 1, 

wherein the further information comprises at least one of: a stimulus waveform, an input pattern, a stimulus signal, an environment condition, and an environment status (A set of input parameters and scripts drives the system automation engine which, in turn, drives the system under test.  A typical system automation engine establishes environmental conditions – See paragraph [0004].  The system automation engine runs a test on system under test 160 using the input parameters and test patterns – See paragraph [0035]).

Regarding claim 13, the test apparatus according to Claim 1, 
Schwarz discloses
further comprising: 
a data set filter (calibration, frequencies selection – See pages 44 and 67) for filtering a data set to acquire the selected setting of the device under test for the input variables using a selection vector ((frequency selection (page 15) classification based on various characteristics e.g. according to frequency range (page 35), vector signal with multiple input…specify test signals with a defined parameter configuration (pages 35-37), wherein the selection vector represents a relation between an index of input variables (frequency selection, frequency of input signal (fin, min) or (fin,max) – See pages 15-16) and an index of a combination of setting variables and indicates the selected setting of the device under test ((an index of combination (fLO,min), (fim,min), (fLO,max), (fim,max) – See pages 15-19).


	It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Schwarz’s teaching into Jager’s invention because incorporating Schwarz’s teaching would enhance Jager to enable to 
discrete input signal as suggested by Schwarz (page 10).

Regarding claim 15. 
Jager discloses
A method of performing a test on a device under test ((test sequences 150 and system under test 160 – See Fig. 1), the method comprising: 
storing sets of input data applied to the device under test during the test (tests the system under test using a set of input parameters – See paragraph [0004].  the automation control engine retrieves baseline input parameters from a data storage area – See paragraph [0009] and Fig. 1); 
storing output data derived from the device under test as a response of the device under test to the input data (A typical system automation engine establishes environmental conditions, such as particular load environments, and tests the system under test using a set of input parameters.  While testing, the system automation engine collects a set of data (i.e. output variables) from the system under test– See paragraph [0004]), wherein the input data comprises values of setting variables related to settings of the device underADV170303 Continuation to PCT/EP2017/055371 ATSS-0585-02N01 USPage 9Examiner: TBD Group Art Unit: TBDtest (A typical system automation engine establishes environmental conditions, such as particular load environments, and tests the system under test using a set of input parameters – See paragraph [0004] and Fig. 2, input values of input variables comprising known information (retrieves baseline input parameters from a data storage area – See paragraph [0009]), wherein each set of input data represents one test case (System automation engine 140 uses the baseline input parameters as inputs to test sequences 150 – See paragraph [0024] and Fig. 1, blocks 130 and 150); and 
processing the data stored in the memory using a processor (Figs. 4-6), wherein the processor is configured to:
Jager discloses increment selected parameter and decrement selected parameter – See Fig. 5).
Jager does not disclose
determine a select combination of setting variables of a plurality of candidate combinations of setting variables of the device under test for testing one or more combinations of the input variables; 
acquire a selected setting of the device under test of a plurality of candidate settings for testing the one or more combinations of the input variables; 
perform a quantization of at least one input variable or at least one setting variable of the input data to form a discrete representation of the input data; and 
process the discrete representation of the input data to determine the selected setting of the device under test for testing the one or more combinations of the input variables.
Schwarz discloses 
determine a select combination of setting variables of a plurality of candidate combinations (determine a select combination of setting frequencies of plurality of candidate combination of setting frequencies such that determine frequencies, lower frequencies, large input-frequency range to select the frequency range.  – See page 15-17) of setting variables of the device under test (testing of RF chips and other semiconductor chip – See page 36) for testing one or more combinations of the input variables (one or more combination of input frequencies (pages 36-38);
acquire a selected setting of the device under test of a plurality of candidate settings for testing the one or more combinations of the input variables (input signal into the device under test (DUT) and then measure the output signal. In the process, the test proceeds incrementally through the entire frequency range of interest…setting frequency – See pages 63-65);
perform a quantization of at least one input variable (Fig. 14, perform a quantization at least input frequency) or at least one setting variable of the input data to form a discrete representation of the input data (the input signal = (Amplitudes, frequencies input) – See Fig. 14); and 
process the discrete representation of the input data to determine the selected setting of the device under test for testing the one or more combinations of the input variables (selection of the samples to be displayed based on the detector that has been choosen – See Fig. 27).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Schwarz’s teaching into Jager’s invention 

Regarding claim 17. 
A non-transitory digital storage medium having a computer program stored thereon to perform the method of performing a test on a device under test, the method comprising: 
Regarding claim 17, recites the same limitations as rejected claim 15 above.
Regarding claim 21, recites the same limitations as rejected claim 3 above.
Regarding claim 22, recites the same limitations as rejected claim 4 above.

8.	 Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jager and Schwarz as applied to claim 1 above, and further in view of  Lyons, JR. et al. (US Pub. No. 2014/0013290 A1 – herein after Lyons). 

Regarding claim 7, the test apparatus according to Claim 1, 
Lyons discloses
wherein the data processor is further configured to assign indices representing the test cases to a respective combination of input variables of each possible combination of input variables (generate a test set that corresponds to all possible input combinations – See paragraph [0009]) and to a respective combination of setting variables of each possible combination of setting variables (see paragraph [0044], combinations of input ports and values that exercise particular functionality are identified…represented by variables).
.

9.	 Claims 5, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jager and Schwarz as applied to claim 1 above, and further in view of Silvia Cateni (Variable Selection and Feature Extraction through Artificial Techniques, 2013).

Regarding claim 5, the test apparatus according to Claim 1, 
Cateni discloses
wherein the data processor is further configured to assign a unique value to each candidate combination of the input variables or to each candidate combination of the setting variables (If the gene assumes unitary value it means that the corresponding input variable has been selected– See page 9).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Cateni’s teaching into Jager’s and Schwarz’s inventions because incorporating Cateni’s teaching would enhance Jager and Schwarz to enable to generate value that corresponding input variable as suggested by Cateni (page 9).

Regarding claim 8, the test apparatus according to Claim 7, 
Cateni discloses
wherein the data processor is further configured to form the assignment of indices in a table (Feature extraction is a process that transforms high dimensional data into a lower dimensional feature space through the application of some mapping – See page 3), wherein a position along a the first dimension of the table indicates a unique value of a current input variable within all possible combinations of input variables (Noisy ICA model. ICA of a random vector x consists of estimating the following generative model for the data x=As+n where the latent variables (components) si in the vector s =(s1,..., sn)T are assumed independent. the matrix A is a constant mxn mixing matrix, and n is a m-dimensional random noise vector – See page 5 and μi + represents the expected value if there are any relationship between v and k – See page 7) or wherein the data processor is further configured to form the assignment of indices in a table, wherein a position along a second dimension of the table indicates a unique value of a current setting variable within all possible combinations of setting variables (Feature extraction is a process that transforms high dimensional data into a lower dimensional feature space through the application of some mapping– See page 3 and page 5).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Cateni’s teaching into Jager’s and Schwarz’s inventions because incorporating Cateni’s teaching would enhance Jager and Schwarz to enable to reduce the dimensionality preserving as much of the class discriminatory information as possible as suggested by Cateni (page 5).

Regarding claim 11, the test apparatus according to Claim 1, 
Cateni discloses
wherein the data processor is further configured to determine an index of a select combination of setting variables for the one or more candidate combinations of input variables (a method based on GAs that selects the best set of variables to be fed as input to a neural network. This approach is applied to a function approximation problem. The GA chromosomes are binary and their length corresponds to the number of available variables, also each gene is associated to an input – See page 9), wherein the index indicates a unique value of the select combination of setting variables within all possible candidate combinations of values of setting variables (If the gene assumes unitary value it means that the corresponding input variable has been selected – See page 9).  
	It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Cateni’s teaching into Jager’s and Schwarz’s inventions because incorporating Cateni’s teaching would enhance Jager and Schwarz to enable to extract the most relevant variables is due mainly to the large dimension of the original variable set as suggested by Cateni (page 6).

10.	Claim 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rohde & Schwarz (Measuring with Modern Spectrum Analyzers, 2013 – herein after Rohde).

Regarding claim 14. 
Schwarz discloses 
An apparatus comprising: 
A device under test (devices under test – See page 1) comprising a processor and a memory, wherein the processor comprises a data set filter (calibration data, frequencies selection– See pages 44 and 67) for filtering a data set to acquire a selected setting of a device under test for current input variables using a selection vector (frequency selection (page 15) classification based on various characteristics e.g. according to frequency range (page 35), vector signal with multiple input…specify test signals with a defined parameter configuration (pages 35-37), wherein the selection vector represents a relation between an index of input variables (frequency selection, frequency of input signal (fin, min) or (fin,max) – See pages 15-16) and an index of a combination of setting variables and indicates the selected setting of the device under test ((an index of combination (fLO,min), (fim,min), (fLO,max), (fim,max) – See pages 15-19), wherein the setting variables relate to settings of the device under test (The settings for the IF gain can be chosen to allow the best possible exploitation of the ADC's dynamic range by setting the ADC's maximum input level so that it corresponds to the level of the largest signal within the IF bandwidth.– See page 19) and 
wherein the input variables comprise at least one of a stimulus waveform, an input pattern, a stimulus signal, an environment condition, or an environment status (That is followed by a brief characterization of today's signal generators, which are needed as a stimulus when performing amplifier measurements – See page 1).


Allowable Subject Matter
11.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rivoir (US Pub. No. 2011/0032829 A1) discloses a method for determining relevance values representing a relevance of a combination of an input node of a first number of input nodes with a measurement node of a second number of measurement nodes for a detection of a fault on a chip applies a third number of tests at the first number of input nodes – See Abstract.
Zhou Yan (CN104881359) discloses corresponding to the table Vp0 = {1, V1, ... Nv, V Nv, & GT;; wherein the value is pair I. wherein the input variable Vi corresponds to the input vector Ui; and Ui is the randomly generated input vector u i = {u i, 1, u i, 2, Ui, Nv }; Ui, j represents the value of the randomly generated j th input variable; Nv represents the total number of input variables; Vi represents the i-th input variable – See page 2.
Zhanglei Wang (Test-Quality/Cost Optimization Using Output-Deviation-Based Reordering of Test Patterns, 2008) discloses The CL of a single-output gate encompasses all the different input combinations of the gate, and for a given input .
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MONGBAO NGUYEN/Examiner, Art Unit 2192